DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on May 27, 2021.
Receipt and entry of the amended abstract and the amended claims filed on May 27, 2021 are acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 27, 2021, with respect to the compliance of the previously filed information disclosure statement have been fully considered and are persuasive.  The objections to the information disclosure statement filed on June 26, 2019 (two-sheet one) are hereby withdrawn. The examiner hereby notes for the record that the aforementioned information disclosure statement filed on June 26, 2019 is fully compliant with 37 CFR 1.98(a)(2), with a properly signed and dated copy being attached hereto.
However, applicant's arguments filed on May 27, 2021 with regard to the amended abstract have been fully considered but they are not persuasive because the abstract is still objected to as noted in greater detail below.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The amended abstract of the disclosure is objected to because it is still written in a very much run-on claim-like fashion, because it still fails to summarize the salient features of the claimed invention (i.e., it states that the inventive apparatus may include all of the various characterizing structural features without requiring that it include any one of them; hence no features are characterized as being salient and all are specified as being optional), because now it additionally does not avoid referring to the purported merits and speculative uses of the invention (i.e., “capable of rapidly heating air”), and because now it additionally includes grammatical informalities which cause a lack of clarity (i.e., it is not clear to which previous element(s) the phrase “each having” in line 8 is intended to refer).  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a combined heat exchanger module including, in combination, two upper tanks and a lower tank, two sets of plural parallel heat radiating channels formed by plate tubes and disposed relative to the tanks as recited in the claim, and a plurality of thermoelectric elements where each has a surface in contact with the second set of heat radiating channels and a second surface exposed to air, where the plurality of thermoelectric elements are arranged in .
Conclusion
This application is in condition for allowance except for the following formal matters: the objections to the abstract as cited in greater detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763